DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/21, 11/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a light entering the proximity sensor.”  It is not clear if applicant is referencing the same limitation in claim 1 or trying to establish a new limitation.
Claim 6 recites “an area including an area.”  It is not clear how the second area mentioned is different from the first area since the second area is already part of the first area.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2018/0357952) in view of Chino (US 2009/0073141).
Regarding Claim 1, Yang teaches an electronic device (Fig. 11: 1100) comprising: a display (Fig. 11: 400); a proximity sensor disposed under ([0084] “a proximity detector that receives infrared signals can be disposed beneath the first pixel portion 402 of the display 400”) the display; at least one processor (Fig. 11: 1116) operatively connected with the display and the proximity sensor (Fig. 11: 1127); and a memory (Fig. 11: 1118) operatively connected with the at least one processor, wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to: in response to the display being turned on (Fig. 12: 1201), detect a light entering ([0084] “a proximity detector that receives infrared signals can be disposed beneath the first pixel portion 402 of the display 400 to receive these signals through the transparent organic light emitting diode pixels”) the proximity sensor by using the proximity sensor. 
Yang does not explicitly teach in Fig. 11 based on a characteristic of the light entering the proximity sensor, and identify whether an external object is close to the electronic device.  However, [0092] teaches “the proximity detector receiving infrared signals that pass through the transparent organic light emitting diode pixels”; [0074] “Users can deliver user input to the display 400 of such an embodiment by delivering touch input from a finger, stylus, or other objects disposed proximately with the display”.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Yang in order to use the proximity sensor for object detection since it is well known in the art that proximity sensors are used for detecting the presence or absence of an object so that the electronic device is operational when object is detected proximity to the device.  Therefore, the subject matter claimed would have been obvious in view of Yang.
Yang does not teach calibrate a reference range, based on a characteristic of the light entering the proximity sensor, and identify whether an external object is close to the electronic device, based on the calibrated reference range.
Chino is in the field of electronic device (abstract) and teaches calibrate ([0024] “generating a difference between the read reference image data and the read target image data as difference image data”) a reference range ([0024] “a reference of comparison”), based on a characteristic ([0024] “the pickup unit which is provided on the display screen and outputs image data according to the amount of incident light”) of the light entering the proximity sensor, and identify whether an external object ([0084] “target image picked up by the optical sensor 550 when projecting the shadow of the indicating object such as the finger of a person”) is close to the electronic device, based on the calibrated reference range (Fig. 9B: S203).
It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to modify the device of Yang with calibrated reference range as taught by Chino in order to determined proximity of an object touching the device since the calibrated reference range (detected difference data) is used to indicate whether the device is touched or not [0083, Fig. 9B].

Regarding Claim 10, Yang and Chino teach the electronic device of claim 1, wherein, the instructions, when executed by the at least one processor, cause the at least one processor to perform a function (Chino Fig. 7B: A1-A4) corresponding to a currently running application (Chino Fig. 7A: current application screen), based on a result (Chino Fig. 9B: S206) of identifying whether the external object is close.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection above and in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for the allowance the claims are in the inclusion of the limitations:
“…receive a light through the light receiving element of the proximity sensor while a light is being emitted through the display, determine whether a characteristic of the light received through the light receiving element is related to a characteristic of a light of a set wavelength emitted by the light emitting element of the proximity sensor, and calibrate a reference range of the proximity sensor based on the determined result.” and combination thereof in the claim(s), i.e., claim 11, (claims 12-23 are allowed as being dependent on claim 11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844